DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANTONIO A. TANKES,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D21-712

                             [October 6, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sherri L. Collins,
Judge; L.T. Case No. 50-2004-CF-004059-AXXX-WB.

   Antonio A. Tankes, Carrabelle, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., and KUNTZ, J., concur.
WARNER, J., dissenting with opinion.

WARNER, J., dissenting.

    I would reverse the order prohibiting appellant from further pro se filing
in the trial court. His claims as to the legality of his sentence appear to
have been filed in good faith, and it is not clear that they were frivolous.
The trial court has issued contradictory and confusing rulings with respect
to whether appellant’s sentence is illegal, and it ruled only in its most
recent order that appellant is estopped from attacking his sentence as
illegal. One of appellant’s claims remains pending, but that claim brought
a different challenge to his sentence.         Although the claim is not
meritorious, see Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001), I
would not find that the simple filing of the claim should prompt an order
barring him from future filing. This is not the type of excessive filing which
prompted our supreme court to establish the right of courts to bar litigants
from further filing. See Rivera v. State, 728 So. 2d 1165 (Fla. 1998).

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2